1

_ Case 1:19-cv-00136-.]I\/|S-RT Document 1 Filed 03/14/19 Page 1 of 16 Page|D #: 1

\OOO---.]O\U\-l§b-)I\.)\-‘

NN[\J[\)NMNN[\.)>_*»_*»-*v--»P-¢)_¢»_\»_\o_\
OO*~_]O\LJILWI\)*_C\OQO`~JO\M$MLMN’_‘O

 

 

CC' Uslp`rl n FlLEo m THE

OR|GlNAL “~"s::a.sstairs
Peter Strojnik, MAR 1a 2019

7847 N. Central Ave.
' ' at 3 o'c|ock and_°imin._P_N|
Phoemx, Arizona 85 020 _._SUE BE|T[A’ CLERK w

Telephone: (602) 524-6602
ps@strojnik.com

pro se
UNITED STATES DISTRlCT COURT
DISTRICT OF HAWAII 1 3 GJMS RT
gmc l}o: .
CLASSACTKnJ Pmb
Peter Strojnik, COMPLAINT
Plaintiff, l. Americans With Disabilities
Act
2. Discrimination in Public
vs. Accommodations (State Law)
3. Nondisclosure
Wailea Hotel & Beach Resort LLC dba 4. Consumer Fraud
Andaz Maui at Wailea Resort 5. Negligence per se

JURY TRIAL REQUESTED

 

Det`endant.

 

Plaintift` brings this class action pursuant to the (]) Americans With Disabilities Act, 42
U.S.C. §12101 et seq. and corresponding regulations, 28 CFR Part 36 and ADAAG
(“ADA”), (2) Chapter 489 of the Hawai’i revised statutes Chapter 489, Discrirnination
in Public Accomrnodations §§489-1 er seq (“l-IRS”), (3) Nondisclosure Sanriago v.
Tarzczka, 366 P.3d 612, 624 (Hi. 2015), (4) Misrepresentation, id. (5) Consumer Fraud
HRS Chapter 480 and (6) common law of negligence per se.
PARTIES

l. Plaintiff is an ADA Tester.
2. Plaintiff is a veteran of the US Arlny' and a disabled person as defined by the ADA

and HRS Chapter 489. Plaintit`t`is a single man currently residing in Maricopa County,

Arizona. Plaintiff is and, at all times relevant hereto has been, legally disabled by

c A¢FA@@
Received By N|ail damned ?On

‘DMZ’vz-‘M @a@)lwhg___ gate 3 §
LF L$

 

 

,` _ Case 1:19-cv-00136-.]I\/|S-RT Document 1 Filed 03/14/19 Page 2 of 16 Page|D #: 2

\OO°\IO\L!\LDJN»_¢

OQ\IO\Ui-war-‘O\D®\lo\th-F>L»JN'-‘O

 

 

virtue of a severe right-sided neural foraminal stenosis and femoral neuropathy,
prostate cancer and renal cancer, degenerative right knee and is therefore a member

of a protected class under the ADA and HRS Chapter 489.

. Plaintiff suffers from physical impairments described above Which impairments

substantially limit his major life activities. Plaintiff Walks With difficulty and pain
and requires compliant mobility accessible features at places of public
accommodation Plaintiff’s impairment is constant, but the degree of pain is episodic

ranging from dull and numbing pain to extreme and excruciating agony.

. Defendant owns, operates, leases or leases to a lodging business (“Hotel”) located at

3550 Wailea Alanui Dr., Wailea, HI 96753 Which is a public accommodation pursuant
to 42 U.S.C. § 12181(7)(A).
JURISDICTION AND VENUE

. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§

28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.

. Plaintiff brings this action as a private attorney general who has been personally

subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
CFR §36.501.

. This Court has continuing subject matter jurisdiction by virtue of, inter alia,

Plaintiff’s claim for equitable nominal damages

. Venue is proper pursuant to 28 U.S.C. § 1391.
. The ADAAG violations in this Complaint relate to barriers to Plaintiffs mobility. 'l`his

impairs Plaintiff’s full and equal access to the Hotel which, in turn, constitutes
discrimination satisfying the “injury in fact” requirement of Article III of the United

States Constitution.

10.Plaintiff is deterred from visiting the Hotel based on PlaintifPs knowledge that the

Hotel is not ADA or State LaW compliant as such compliance relates to Plaintiff’s

disabimy.

ll.Plaintiff intends to visit Defendant’s Hotel at a specific time When the Defendant’s

noncompliant Hotel becomes fully compliant With ADA; just as a disabled individual

 

\_,

_ Case 1:19-cv-00136-.]|\/|S-RT Document 1 Filed 03/14/19 Page 3 of 16 Page|D #: 3

\OOQ\!O\Ul-bb)l\)'_‘

NNN\\)\\)NNNN»-v-)-»-d»-\r-r-»-»-o-»
®\lc\U\-§WN'_‘O\OOO\]O\U\-PWN’_‘C

 

 

who intends to return to a noncompliant facility suffers an imminent injury from the
facility's existing or imminently threatened noncompliance with the ADA, a plaintiff
who is deterred from patronizing a hotel suffers the ongoing actual injury of lack of

access to the Hotel.
CLASS ACTION ALLEGATIONS

12.Pursuant to Federal Rule of Civil Procedure 23, Plaintiff seeks to represent a class of
Plaintiffs defined as follows: All disabled persons who lodged, intended to lodge in the
past, or intend to lodge at Defendant’s Hotel in the future.
13.The Classes comprise of many consumers throughout the nation. The Class is so
numerous that joinder of all members of the Class is impracticable There are questions
of law and fact common to the Class. The common questions include:
A. whether Defendant’s alleged conduct violates public policy; and
B. Whether Defendant violated (l) Americans with Disabilities Act, 42 U.S.C.
§12101 et seq. and corresponding regulations, 28 CFR Part 36 and ADAAG
(“ADA”), (2) Chapter 489 of the Hawai’i revised statutes, Chapter 489,
Discrimination in Public Accommodations §§489-1 et seq (“HRS”), (3)
Nondisclosure Santiago v. Tanaka, 366 P.3d 612, 624 (Hi. 2015), (4)
Misrepresentation, id. (5) Consumer Fraud HRS Chapter 480 and (6)
common law of negligence per se.
C. Whether the alleged conduct constitutes violations of the laws asserted
herein; and
D. Whether Plaintiff and Class Members have sustained monetary loss and the
proper measure of that loss; and
E. Whether Plaintiff and Class Members are entitled to an award of punitive
damages; and
F. Whether Plaintiff and Class Members are entitled to declaratory and
injunctive relief; and
G. Whether Plaintiff and Class Members are entitled to the relief sought here.
14.Plaintiff’s claims are typical of the claims of the proposed Class, and plaintiff will

fairly and adequately represent and protect the interests of the proposed Class. Plaintiff

 

,_ _ Case 1:19-cv-00136-.]I\/|S-RT Document 1 Filed 03/14/19 Page 4 of 16 Page|D #: 4

\OO°\IO\U\J>L)JN»-\

l\.)l\.)l\-)NNNNNN»-*o-i->->-»-¢»->-¢-‘»-»
oo\lc\Ul-§WN\_*O\C°Q\]C\\I|<PLDN’_‘O

 

 

does not have any interests antagonistic to those of the Class. Plaintiff has been a
lawyer licensed by the State Bar of Arizona for a period of between 1980 and 2018
when he resigned because his “continuing association with the State Bar is inconsistent
with [his] core principles of morality and fair play”. Although Plaintiff is competent
and experienced in the prosecution of this type of litigation, he intends to conduct this
litigation until the issue relating to the certification of the class at which time Plaintiff
intends to engage competent counsel to wrap it up. The questions of law and fact
common to the Class Members, some of which are set out above, predominate over
any questions affecting only individual Class Members.

15.A class action is superior to other available methods for the fair and efficient
adjudication of this controversy. The expense and burden of individual litigation would
make it impracticable or impossible for proposed Class Members to prosecute their
claims individually. The trial and the litigation of Plaintiffs claims are manageable.

16.Unless a class is ceitified, Defendant will retain monies received as a result of its
conduct that was taken from plaintiff and proposed Class Members. Unless a class-
wide injunction is issued, Defendant will continue to commit the violations alleged,
and the Members of the Class and the general public will continue to be misled.

17.Defendant has acted and refused to act on grounds generally applicable to the Class,
making appropriate final injunctive relief with respect to the Class as a whole.
M
(Violation of Plaintiff’s Civil Rights under the ADA)

18. Plaintiff realleges all allegations heretofore set forth.

19.By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
particularly applicable to his mobility, both ambulatory and Wheelchair assisted.

20.Plaintiff intended to vacation in Hawai’i and therefore, reviewed vacation booking
Websites as documented in Addendum A.

21 . Plaintiff became aware that third party booking websites disclosed general availability
and description of Defendant’s Hotel. Third Party booking websites referenced here
are more fully documented in Addenduin A which is by this reference incorporated

herein.

 

,_ l Case 1:19-cv-00136-.]I\/|S-RT Document 1 Filed 03/14/19 Page 5 of 16 Page|D #: 5

\ooo-.ic\uv.i>ww._.

NNNNN[\Jl\-)Nl\Ji-»-¢-v-¢v-)-¢»_»i-¢»-o»_o
Oo`.]o\§ll-PLJJN|-‘O\ooo\]€\\ll~ldw\\)o-¢O

 

 

22.Third party booking websites failed to identify and describe mobility related

accessibility features and guest rooms offered through its reservations service in
enough detail to reasonably permit Plaintiff to assess independently whether
Defendant’s Hotel meets his accessibility needs as more fully documented in

Addendum A.

23.Third party booking websites also failed to make reservations for accessible guest

rooms available in the same manner as individuals who do not need accessible rooms.

See Addendum A.

24. Thereafter, Plaintiff became aware that Defendant’s lst party booking website failed

to identify and describe mobility related accessibility features and guest rooms offered
through its reservations service in enough detail to reasonably permit Plaintiff to
assess independently whether Defendant’s Hotel meets his accessibility needs as more

fully documented See Addendum A.

25. Plaintiff also became aware that Defendant’s lSt party booking website failed to make

reservations for accessible guest rooms available in the same manner as individuals

who do not need accessible rooms. See Addendum A.

26. Because third and first party booking agents failed to identify and describe mobility

related accessibility features and guest rooms offered through its reservations service
in enough detail to reasonably permit Plaintiff to assess independently whether
Defendant’s Hotel meets his accessibility needs Plaintiff declined to book a room
there and because Plaintiff was unable to make reservations for accessible guest
rooms available in the same manner as individuals who do not need accessible rooms,

Plaintiff declined to book a room there.

27.The gist of the requirement of 28CFR§28.302(e) is the requirement that a place of

lodging, such as Defendant Hotel, disclose both the accessible elements but, more
importantly, inaccessible elements of the place of lodging; without a description of
inaccessible mobility elements, Defendant fails to comply with 28CFR§28.302(e) as a

matter of law.

28.Plaintiff personally experienced architectural barriers to accessibility as documented

in Addendum A.

 

,_ v Case 1:19-cv-00136-.]I\/|S-RT Document 1 Filed 03/14/19 Page 6 of 16 Page|D #: 6

\OO¢\)O\U\-PWNi-

NNN[\)K\)[\)[\)[\)N\-oo-¢)-‘»-»-\r-r-r-\i-¢»-¢
OG`~JQ\LI\-PWN'_‘C\DOQ\!O\LI`|LUJNr-‘O

 

 

29. Defendant has violated the ADA by denying Plaintiff equal access to its public
accommodation on the basis of his disability as outlined above and in Addendum A.

30.The ADA violations described in Addendum A relate to Plaintiff's disability and
interfere with Plaintiff’s full and complete enjoyment of the Hotel.

31.As a result of the deficiencies described above, Plaintiff declined to book a room at
Defendant’s Hotel.

32. The removal of accessibility barriers listed above is readily achievable.

33.As a direct and proximate result of ADA Violations, Defendant’s failure to remove
accessibility barriers prevented Plaintiff from equal access to the Defendant’s public
accommodation

WHEREFORE, Plaintiff prays for all relief as follows:

A. For class action certification on this Count.

B. Relief described in 42 U.S.C. §2000a - 3; and

C. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -

D. Injunctive relief order to alter Defendant’s place of public accommodation to
make it readily accessible to and usable by ALL individuals with disabilities;
and

E. Requiring the provision of an auxiliary aid or service, modification of a
policy, or provision of alternative methods, to the extent required by
Subchapter III of the ADA; and

F. Equitable nominal damages; and

.C>

F or costs, expenses and attorney’s fees; and
H. All remedies provided for in 28 C.F.R. 36.501(a) and (b).

M
(Violation of the Hawai’i’s Chapter 489, Part I)

34. Plaintiff realleges all allegations heretofore set forth.
35. Defendant has violated Hawai’i’s Chapter 489 Pait I by denying Plaintiff equal access
to its public accommodation on the basis of his disability as outlined above and in

Addendum A.

 

,. l Ca_se_ 1:19-cv-00136-.]|\/|S-RT Document 1 Filed 03/14/19 Page 7 of 16 Page|D #: 7

\DGO\]G\U\-ldb)l\.)»_-

[\)[\)[\)[\_)N[\)NNN¢-¢>_¢c_»i_li-l»-l»-¢v-\>~»-¢
OO\lO\U\-|>DJN»-‘O\DOO\IO\U!-I>L»JN'-*O

 

 

36.Plaintiff has been injured by the unlawful discriminatory practices alleged in this

Complaint.

37. Pursuant to HRS §489-7.5, Plaintiff is entitled to -

Sue for damages sustained, and, if the judgment is for the plaintiff, the plaintiff
shall be awarded a sum not less than 81,000 or threefold damages by the plaintiff
sustained, whichever sum is the greater, and reasonable attorneys’ fees together
with the costs of suit, and

Bring proceedings to enjoin the unlawful discriminatory practices, and if the
decree is for the plaintiff, the plaintiff shall be awarded reasonable attorneys’ fees

together with the cost of suit.

38. Plaintiff is deterred from visiting the Hotel and is thereby suffering daily actual and

statutory damages

WHEREFORE, Plaintiff demands judgment against Defendant as follows:

A. For class action certification on this Count.

B. A Declaratory Judgment that at the commencement of this action Defendant was

in violation of the specific requirements of the statute; and

A permanent injunction which directs Defendant to take all steps necessary to
bring its Hotel into full compliance with the requirements set forth in HRS, and its
implementing regulations, so that the facilities are fully accessible to, and
independently usable by, disabled individuals as required by law, and which
further directs that the Court shall retain jurisdiction for a period to be determined
after Defendant certifies that its facilities are fully in compliance with the relevant
requirements of the Statutes to ensure that Defendant has adopted and is following
an institutional policy that will in fact cause Defendant to remain fully in
compliance with the law; and

The payment of costs of suit including attorney’s fees and expenses; and

Order closure of the Defendant’s Hotel until Defendant has fully complied with
the ADA and HRS; and

 

k _ Case 1:19-cv-00136-.]|\/|S-RT Document 1 Filed 03/14/19 Page 8 of 16 Page|D #: 8

\OO¢\IO\Lll-IAL)JN'-‘

NN[\)NNNNNNl-»l-‘i_o»-\-¢»-o-‘»-~»_»»_a
oo\lC\U’l-D~L»~)N*-‘O\OOQ\]O\LA-PWN*_‘O

 

 

F. F or damages in an amount no less than 81,000.00 per violation per encounter per
Class Member per day; and
G. For treble damages pursuant to HRS §489-7.5(c).
H. The provision of whatever other relief the Court deems just, equitable and
appropriate
COUNT III
(Nondisclosure - Restatement (Second) of Torts §551)
39. Plaintiff realleges all allegations heretofore set forth.
40.In Hawai'i, claims for nondisclosure are governed by the Restatement (Second) of
Torts § 551 (Am. Law Inst. 1977)2.
41 . Defendant Hotel is subject to the requirements of 28 CFR §36.3023.

 

2 Restatement of Torts: 551. Liability For Nondisclosure

(l) One who fails to disclose to another a fact that he knows may justifiably induce the other to
actor refrain from acting in a business transaction is subject to the same liability to the other
as though he had represented the nonexistence of the matter that he has failed to disclose, if,
but only if, he is under a duty to the other to exercise reasonable care to disclose the matter in
question.

(2) One party to a business transaction is under a duty to exercise reasonable care to disclose to
the other before the transaction is consummated,

(a) matters known to him that the other is entitled to know because of a fiduciary or other
similar relation of trust and confidence between them; and

(b) matters known to him that he knows to be necessary to prevent his partial or ambiguous
statement of the facts from being inisleading; and

(c) subsequently acquired information that he knows will make untrue or misleading a
previous representation that when made was true or believed to be so; and

(d) the falsity of a representation not made with the expectation that it would be acted upon,
if he subsequently learns that the other is about to act in reliance upon it in a transaction
with him; and

(e) facts basic to the transaction, if he knows that the other is about to enter into it under a
mistake as to them, and that the other, because of the relationship between them, the
customs of the trade or other objective circumstances, would reasonably expect a
disclosure of those facts.

3
28CFR§36.302 Modifications in policies, practices, or procedures.

(a) General. A public accommodation shall make reasonable modifications in policies,
practices, or procedures, when the modifications are necessary to afford goods, services,
facilities, privileges, advantages, or accommodations to individuals with disabilities,
unless the public accommodation can demonstrate that making the modifications would

8

 

` ' Ca_se 1:19-cv-00136-.]I\/|S-RT Document 1 Filed 03/14/19 Page 9 of 16 Page|D #: 9

‘~O°O`JO\U\-l>b)l\)'-‘

NNNNNNNNNv-‘v-‘\-l»-l»-\i->-‘l-Io_dt-‘
OO\lQ\LA-¥§wN~O\DOQ\]o\U\-PWN'_‘O

42.The gist of the requirement of 28CFR§28.302(e) is the requirement that a place of

lodging, such as Defendant Hotel, disclose both the accessible elements but, more
importantly, inaccessible elements of the place of lodging; without a description of
inaccessible mobility elements, Defendant fails to comply with 28CFR§28.302(e) as a

matter of law.

43.Defendant Hotel was under a duty to disclose both accessible and inaccessible

elements on its first and third party websites in enough detail to reasonably permit
individuals with disabilities, including the Plaintiff and Class Members, to assess
independently whether a given hotel or guest room meets his or her accessibility needs

all as more fully disclosed in Addendum A.

 

 

 

fundamentally alter the nature of the goods, services, facilities, privileges, advantages, or

accommodations

(b)

(c)

(d)

(e) (l) Reservations made by places of lodging A public accommodation that owns, leases
(or leases to), or operates a place of lodging shall, with respect to reservations made by
any means, including by telephone, in-person, or through a third party_

(i) Modify its policies, practices, or procedures to ensure that individuals with
disabilities can make reservations for accessible guest rooms during the same hours
and in the same manner as individuals who do not need accessible rooms;

(ii) Identify and describe accessible features in the hotels and guest rooms offered
through its reservations service in enough detail to reasonably permit individuals
With disabilities to assess independently whether a given hotel or guest room meets
his or her accessibility needs;

(iii) Ensure that accessible guest rooms are held for use by individuals with disabilities
until all other guest rooms of that type have been rented and the accessible room
requested is the only remaining room of that type;

(iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and
ensure that the guest rooms requested are blocked and removed from all
reservations systems; and

(v) Guarantee that the specific accessible guest room reserved through its reservations
service is held for the reserving customer, regardless of whether a specific room is
held in response to reservations made by others.

(2) Exception. The requirements in paragraphs (iii), (iv), and (v) of this section do not
apply to reservations for individual guest rooms or other units not owned or
substantially controlled by the entity that owns, leases, or operates the overall facility.

(3) Compliance data The requirements in this section will apply to reservations made on

or after March 15, 2012.

 

` _Case 1:19-cv-00136-.]I\/|S-RT Document 1 Filed 03/14/19 Page 10 of 16 Page|D #: 10

\COO\IO\U\-|>~L»JN»-'

NNNNNNNNNv-Iv-v-»-»i-\i_li_l»-¢o-li-¢
oo\lc\§ll~l>~L)-)N'_‘O\OO°\]O\L)I-$>UJN'_‘O

 

44. Defendant’s disclosure and identification of accessibility and inaccessibilily elements
was insufficiently detailed to reasonably permit individuals with disabilities to assess
independently whether a given hotel or guest room meets his or her accessibility needs
all as more fully disclosed in Addendum A.

45. Defendant’s third party and first party booking websites made partial disclosures of
accessibility which were known to Defendant to cause them to be misleading

46.The disclosure of accessibility and inaccessibility elements were facts basic to the
transaction of booking a room at the Defendant’s Hotel.

47.The partial disclosure of accessibility on Defendant’s third and first party websites
created the impression of two interpretations: One that the hotel was fully ADA
compliant and the other that it was not.

48. Plaintiff and Class Members have been damaged by the nondisclosure

49. Defendant’s conduct raises the presumption of conscious indifference to consequences
of its actions which, in turn, demonstrates wanton or oppressive acts or malice as
implies a spirit of mischief or indifference to civil obligations, or willful misconduct,
entitling Plaintiff and Class Members to an award of punitive damages in an amount

sufficient to deter Defendant and others similarly situated from similar misconduct,

WHEREFORE, Plaintiff prays for relief as follows:

A. F or class action certification on this Count.

B. For a finding of liability of Defendant on this Count; and

C. For damages assessed in favor of Plaintiff and each Class Member in an amount
to be determined at trial; and

D. For punitive damages in an amount sufficient to deter this Defendant and others
similarly situated from similar misconduct; and

E. For costs, fees, expenses and attorney’s fees in an amount to be proven; and

F. For such other and further relief as the Couit may deemjust and proper.

COUNT IV
(Consumer Fraud - HRS Chapter 480)

50. Plaintiff realleges all allegations heretofore set forth.

10

 

 

` _Case 1:19-cv-00136-.]I\/|S-RT Document 1 Filed 03/14/19 Page 11 of 16 Page|D #: 11

\DOQ\!O’\U`l-l>b->N»-

NNN[\)NNN[\)N»-r-l»-¢i-\i-»i-¢v_o»-¢»_-)-‘
OQ\]O\Lh-PL»JN’_*O\OO°`JO\Lh-PL»JN'_‘O

 

51. HRS §480-2 declares unlawful all unfair or deceptive acts or practices in the conduct

of any trade or commerce

52. Defendant Hotel committed unfair and deceptive acts or practices in the conduct of its

lodging business s more fully detailed in Counts I - IV above all of which are by this

reference incorporated herein.

53. Plaintiff and Class Members are “consumers” as this term is defined in HRS §480-1.

54. HRS Chapter 480 is intended not only to protect the persons Who actually purchased
goods or services as a result of unfair and deceptive acts and practices, but also those
who attempted or were solicited to do so. Zanakis-Pico v. Cutter Dodge, Inc., 47 P.3d
1222 (Haw. 2002)

55. Any consumer who is injured by any unfair or deceptive act or practice forbidden or
declared unlawful by section 480-22

(l) May sue for damages sustained by the consumer, and, if the judgment is for the
plaintiff, the plaintiff shall be awarded a sum not less than $1,000 or threefold
damages by the plaintiff sustained, whichever sum is the greater, and reasonable
attorney's fees together with the costs of suit; provided that where the plaintiff
is an elder, the plaintiff, in the alternative, may be awarded a sum not less than
$5,000 or threefold any damages sustained by the plaintiff, whichever sum is
the greater, and reasonable attorney's fees together with the costs of suit. In
determining whether to adopt the $5,000 alternative amount in an award to an
elder, the court shall consider the factors set forth in section 480-13.5; and

(2) May bring proceedings to enjoin the unlawful practices, and if the decree is for
the plaintiff, the plaintiff shall be awarded reasonable attorney's fees together
with the costs of suit.

56. However, the remedies provided in the preceding paragraphs shall be applied in class
action and de facto class action lawsuits or proceedings, including actions brought on
behalf of direct or indirect purchasers with the following conditions and limitations:

(l) The minimum $1,000 recovery provided in subsections (a) and (b) shall not

apply in a class action or a de facto class action lawsuit;

(2) In class actions or de facto class actions where both direct and indirect
purchasers are involved, or where more than one class of indirect purchasers
are involved, a defendant shall be entitled to prove as a partial or complete
defense to a claim for compensatory damages that the illegal overcharge has

ll

 

 

__ .Case 1:19-cv-00136-.]I\/|S-RT Document 1 Filed 03/14/19 Page 12 of 16 Page|D #: 12

\O¢O\lO\Ul-l>b~)l\)'-*

NNNN[\)[\)[\)[\)N»_»»-r-»-li-l»_-o_\i-¢»-i-
O°`~]o\U'!-PWN'_‘O\DOO\]O\(JI-LL»JN*_‘O

 

 

(3)

(4)

(5)

(6)

(7)

(8)

been passed on or passed back to others who are themselves entitled to recover
so as to avoid the duplication of recovery of compensatory damages;

That portion of threefold damages in excess of compensatory damages shall be
apportioned and allocated by the court in its exercise of discretion so as to
promote effective enforcement of this chapter and deterrence from violation of
its provisions;

In no event shall an indirect purchaser be awarded less than the full measure of
compensatory damages attributable to the indirect purchaser;

In any lawsuit or lawsuits in which claims are asserted by both direct purchasers
and indirect purchasers, the court is authorized to exercise its discretion in the
apportionment of damages, and in the transfer and consolidation of cases to
avoid the duplication of the recovery of damages and the multiplicity of suits,
and in other respects to obtain substantial fairness;

In any case in which claims are being asserted by a part of the claimants in a
court of this State and another part of the claimants in a court other than of this
State, where the claims arise out of same or overlapping transactions, the court
is authorized to take all steps reasonable and necessary to avoid duplication of
recovery of damages and multiplicity of suits, and in other respects, to obtain
substantial fairness;

In instances where indirect purchasers file an action and obtain ajudgment or
settlement prior to the completion of a direct purchaser's action in courts other
than this State, the court shall delay disbursement of the damages until such
time as the direct purchaser's suits are resolved to either finaljudgment, consent
decree or settlement, or in the absence of a direct purchaser's lawsuit in the
courts other than this State by direct purchasers, the expiration of the statute of
limitations, or in such manner that will minimize duplication of damages to the
extent reasonable and practicable, avoid multiplicity of suit, and obtain
substantial fairness; and

In the event damages in a class action or de facto class action remain unclaimed
by the direct or indirect purchasers, the class representative or the attorney
general shall apply to the court and such funds shall escheat to the State upon
showing that reasonable efforts made by the State to distribute the funds have
been unsuccessful.

57. Plaintiff and Class Members have been damaged by Defendant’s unfair and deceptive

acts or practices in the conduct of its lodging business s more fully detailed in Counts

I- IV above all of which are by this reference incorporated herein.

12

 

_ ,Cas,e _1:19-cv-00136-.]|\/|S-RT Document 1 Filed 03/14/19 Page 13 of 16 Page|D #: 13

 

1 58. Defendant’s conduct raises the presumption of conscious indifference to consequences

2 of its actions which, in turn, demonstrates wanton or oppressive acts or malice as

3 implies a spirit of mischief or indifference to civil obligations, or willful misconduct,

4 entitling Plaintiff and Class Members to an award of punitive damages in an amount

5 sufficient to deter Defendant and others similarly situated from similar misconduct.

6 WHEREFORE, Plaintiff prays for relief as follows:

7 A. For class action certification on this Count.

8 B. For a finding of liability of Defendant on this Count; and

9 C. For damages assessed in favor of Plaintiff and each Class Member in an amount
10 to be determined at trial; and
11 D. For punitive damages in an amount sufficient to deter this Defendant and others
12 similarly situated from similar misconduct; and
13 E. For costs, fees, expenses and attorney’s fees in an amount to be proven; and
14 F. For such other and further relief as the Court may deemjust and proper.
15 C.OUNT V

(Negligence per se)
:: 59. Plaintiff realleges all allegations heretofore set forth.
60. Defendant had a duty to Plaintiff to remove ADA accessibility barriers so that Plaintiff
18 as a disabled individual would have full and equal access to the public
l 9 accommodation
20 61 . Defendant breached this duty.
21 62.Defendant is or should be aware that, historically, society has tended to isolate and
22 segregate individuals with disabilities, and, despite some improvements, such forms
23 of discrimination against individuals with disabilities continue to be a serious and
24 pervasive social problem“.
25 63. Defendant knowingly and intentionally participated in this historical discrimination
26 against Plaintiff, causing Plaintiff damage
27
28
4 42 U.s.C. § izioi(a)(z)
13

 

 

 

‘Cas'e 1:19-cv-00136-.]|\/|S-RT Document 1 Filed 03/14/19 Page 14 of 16 Page|D #: 14

\OOO\IO\Ul-D~L»JN»_

NNNNNNNNN>-l»-‘r-l»_¢i-o-\»-»-\r-‘»-
CQ\IC\Lh-I>L»JN'_‘O\DO°\IO\U’\-PWN'_‘O

 

 

64. Discrimination against individuals with disabilities persists in the use and enjoyment
of critical public accommodations$.

65. Defendant’s knowing and intentional persistence in discrimination against Plaintiff is
alleged, causing Plaintiff damage

66. Individuals with disabilities, including Plaintiff, continually encounter various forms
of discrimination, including outright intentional exclusion, the discriminatory effects
of architectural, overprotective rules and policies, failure to make modifications to
existing facilities and practices, exclusionary qualification standards and criteria,
segregation, and relegation to lesser services, programs, activities, benefits, jobs, or
other opportunities6.

67. Defendant’s knowing and intentional discrimination against Plaintiff reinforces above
forms of discrimination, causing Plaintiff damage

68. Census data, national polls, and other studies have documented that people With
disabilities, as a group, occupy an inferior status in our society, and are severely
disadvantaged socially, vocationally, economically, and educationally7.

69.Defendant’s knowing and intentional discrimination has relegated Plaintiff to an
inferior status in society, causing Plaintiff damage

70. The Nation’s proper goals regarding individuals with disabilities are to assure equality
of opportunity, full participation, independent living, and economic self-sufficiency
for such individualss.

71.Defendant’s knowing, and intentional discrimination has worked counter to our
Nation’s goals of equality, causing Plaintiff damage

72.Continued existence of unfair and unnecessary discrimination and prejudice denies
people With disabilities the opportunity to compete on an equal basis and to pursue

those opportunities for which our free society is justifiably famous, and costs the

 

5 42 U.s.C. §12101(3)(3)
6 42 u.s.C. §izioi(a)(s)
7 42 u.s.C. §izioi(a)(s)
8 42 u.s.C. §izioi(a)(7)

14

 

,Cas,e'1:19-cV-00136-.]|\/|S-RT Document 1 Filed 03/14/19 Page 15 of 16 Page|D #: 15

\OOO\IC\‘J\-b'~)-)[\))-

OO\]O\'J\-l>wl\)»-*O\DOO\]O\\A-PL»JNv-‘C

 

 

United States billions of dollars in unnecessary expenses resulting from dependency
and nonproductivity9.

73.Defendant’s knowing and intentional unfair and unnecessary discrimination against
Plaintiff demonstrates Defendant’s knowing and intentional damage to Plaintiff,

74.Defendant’s breach of duty caused Plaintiff damages including, without limitation,
the feeling of segregation, discrimination, relegation to second class citizen status the
pain, suffering and emotional damages inherent to discrimination and segregation and
other damages to be proven at trial.

75. By violating Plaintiff" s civil rights, Defendant engaged in intentional, aggravated and
outrageous conduct

76.The ADA has been the law of the land since 1991, but Defendant engaged in a
conscious action of a reprehensible character, that is, Defendant denied Plaintiff his
civil rights, and cause him damage by virtue of segregation, discrimination, relegation
to second class citizen status the pain, suffering and emotional damages inherent to
discrimination and segregation and other damages to be proven at trial.

77. Plaintiff and Class Members have been damaged by Defendant’s unfair and deceptive
acts or practices in the conduct of its lodging business s more fully detailed in Counts
I- III above all of which are by this reference incorporated herein.

78. Defendant’s conduct raises the presumption of conscious indifference to consequences
of its actions which, in turn, demonstrates wanton or oppressive acts or malice as
implies a spirit of mischief or indifference to civil obligations, or willful misconduct,
entitling Plaintiff and Class Members to an award of punitive damages in an amount

sufficient to deter Defendant and others similarly situated from similar misconduct.

WHEREFORE, Plaintiff prays for relief as follows:
A. For certification of class action on this Count.
B. For finding of negligence; and
C. For damages in an amount to be proven at ti'ial; and

D. For punitive damages to be proven at trial; and

 

9 42 U.S.C. §lZlOl(a)(S)

15

 

_Cas,e 1:19-cV-00136-.]|\/|S-RT Document 1 Filed 03/14/19 Page 16 of 16 Page|D #: 16

\OOG'--.JO\U'\-D~L)JM-'

[\) [\J [\) l\) \\.) {\.) I\J I\J [\) >-¢ >-¢ i-_¢ i_¢ i_- )_- i_- r_- »_- r-‘
OD "--.] O\ L}`I -l> L.»J i\) "-‘ O \D 03 `-J O`\ Ll`| h lui-3 l\.) "_" C.:"

 

 

E. For such other and further relief as the Court may deem just and proper.

REQUEST FOR TRIAL BY JURY
Plaintiff respectfully requests a trial by jury in issues triable by ajury.
?“\ , , s
RESPECTFULLY SUBMITTED this 11 pale "'r M“"€l" /.Zv l('l’

PETER STROJNIK

Piaintir;‘/ f

16

 

